
	
		I
		112th CONGRESS
		1st Session
		H. R. 3751
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2011
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the History Is Learned from the Living grant
		  program to enable communities to learn about historical movements in the United
		  States in the past century through the oral histories of community members who
		  participated in those movements, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the History
			 Is Learned from the Living Act.
		2.Sense of Congress
			 regarding preservation of stories of heroes of historical movements in the
			 United States
			(a)FindingsCongress finds the following:
				(1)The historical movements in the United
			 States over the past century have been integral to growth, progress, and
			 innovation in the United States.
				(2)Notable examples of such historical
			 movements include the Women’s Suffrage, Reagan Revolution, Peace, Veteran,
			 Civil Rights, Tea Party, Chicano (El Movimiento), Pro-Life, Environmental, and
			 Deficit Reduction Movements.
				(3)Martin Luther King, Jr., Phyllis Schlafly,
			 Cesar Chavez, William Buckley, Susan B. Anthony, and Ronald Reagan are among
			 the many well-known heroes of such historical movements.
				(4)In addition to the well-known heroes of
			 such historical movements, there are numerous unsung heroes living in local
			 communities across the United States.
				(b)Sense of
			 CongressIt is the sense of
			 Congress that the stories of the unsung heroes of historical movements in the
			 United States over the past century should be preserved and archived, and the
			 historical movements in which they participated remembered, for generations to
			 come.
			3.History Is
			 Learned from the Living grant program
			(a)Grant
			 programThere is established
			 the History Is Learned from the Living grant program (in this section referred
			 to as the HILL grant program), to be carried out by the
			 Secretary of the Interior.
			(b)RequirementsUnder
			 the HILL grant program, the Secretary shall make 1-year grants in the amount of
			 $550,000 to community groups, organizations, or institutions to—
				(1)carry out projects
			 through which the community may learn about historical movements in the United
			 States in the past century through the oral histories of members of the
			 community who participated in those movements; and
				(2)submit to the
			 Secretary a digital report on the projects, in such form and containing such
			 information as may be specified by the Secretary, including—
					(A)each oral history
			 described in paragraph (1);
					(B)the relevance of
			 such oral history; and
					(C)the background of
			 the community member to whom the oral history belongs.
					(c)ApplicationTo
			 be eligible for a grant under this section, a community group, organization, or
			 institution shall submit to the Secretary an application at such time, in such
			 manner, and containing such information as the Secretary may require.
			(d)Preservation of
			 oral historiesThe Secretary shall establish a system to preserve
			 and make available to the public the digital reports submitted under subsection
			 (b)(2).
			(e)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out the HILL grant program $5,000,000 for fiscal year 2012
			 and each fiscal year thereafter.
			
